Case 1:18-cv-00089-TH-KFG Document 8 Filed 10/27/20 Page 1 of 1 PageID #: 37



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

BEN DOYLE VAUGHN, III                            §

VS.                                              §                 CIVIL ACTION NO. 1:18cv89

UNITED STATES OF AMERICA                         §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Ben Doyle Vaughn, III, proceeding pro se, filed the above-styled lawsuit. The court
previously referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, at

Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable orders of this court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge recommending the lawsuit be dismissed.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

      SIGNED this the 27 day of October, 2020.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
